DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Jones (U.S. Patent Application Publication No. 20130032461).
Regarding claim 1, Gilbert teaches a switch system for an electrocautery device (Abstract), comprising: one or more conductive points on a substrate connected to an electrocautery tool ([0033]; Fig. 3, element 27); and a conductive dome between the overlay layer and respective one or more conductive points ([0033]; Fig. 3, elements 26a-c), wherein a user press of an area of the overlay layer above the conductive dome presses the conductive dome into contact with the one of the one or more conductive points, closing a circuit with the electrocautery tool for operation of the electrocautery tool ([0033-0034]).
Gilbert does not teach an overlay layer positioned above the one or more conductive points.
Jones, in a device that uses an analogous switch system, teaches an overlay layer positioned above the one or more conductive points ([0019]; Fig. 4, element 72).

Regarding claim 2, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.
Gilbert does not teach wherein the overlay layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing.
Jones further teaches wherein the overlay layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing ([0019]; Fig. 4, element 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert to where the overlay layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing as taught by Jones in order to ensure that the device was properly protected from the environment as described by Jones. 
Regarding claim 3, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.
Gilbert does not teach a raised pad in the overlay layer, the raised pad positioned over the conductive dome.
Jones further teaches a raised pad in the overlay layer, the raised pad positioned over the conductive dome ([0019]; Fig. 4, element 74).

Regarding claim 4, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.
Gilbert does not teach wherein the raised pad is contoured to approximately match a curve of the conductive dome.
Jones further teaches wherein the raised pad is contoured to approximately match a curve of the conductive dome ([0019]; Fig. 4, element 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert to where the raised pad is contoured to approximately match a curve of the conductive dome as taught by Jones in order to allow the user to easily depress the button/actuator element to use the device.
Regarding claim 6, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.
Gilbert further teaches an actuator positioned between the overlay layer and the conductive dome ([0033]; Fig. 3, elements 24a-c).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Jones (U.S. Patent Application Publication No. 20130032461) and in further view of Park (U.S. Patent Application Publication No. 20180243026).
Regarding claim 5, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.

Gilbert and Jones do not teach the different operations associated with a respective electrical trace on a printed circuit board layer.
Park, in an analogous device, teaches the different operations associated with a respective electrical trace on a printed circuit board layer ([0033]; Fig. 2, element 220).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include that the different operations were associated with a respective electrical trace on a printed circuit board layer as taught by Park in the system of Gilbert and Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Jones (U.S. Patent Application Publication No. 20130032461) and in further view of Trandafir (U.S. Patent Application Publication No. 20030160669).
Regarding claim 7, the combination of Gilbert and Jones teaches all the elements of the claimed invention as stated above.
Gilbert and Jones do not teach wherein the overlay layer is configured to index to a curvature of the housing.
Trandafir, in an analogous switch apparatus, teaches wherein the overlay layer is configured to index to a curvature of the housing ([0064]; states that the overlay is flexible, which would allow it to conform to any curvature).
. 
Claims 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Shank (U.S. Patent Application Publication No. 20170072835) and in further view of Trandafir (U.S. Patent Application Publication No. 20030160669).
Regarding claim 8, Gilbert teaches a switch system for an electrocautery device (Abstract), comprising: a conductive pad positioned between the top membrane layer and the layer of conductive dome, wherein: the conductive pad is spaced from the layer of conductive dome when in a default, un-pressed position, and a user press of an area of the top membrane layer above the conductive pad presses the conductive pad, closing a circuit with the electrocautery tool for operation of the electrocautery tool ([0033-0034]; Fig. 3, elements 24a-c).
Gilbert does not teach a layer of circuit conductive ink.
Shank, in an analogous circuit and switch apparatus, teaches a layer of circuit conductive ink ([0035]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the layer of circuit conductive ink of Shank for the conductive dome of Gilbert. Thus, the simple substitution of one known element for another producing a predictable result, the predictable result being the completion of the circuit due to contact with the conductive ink, renders the claim obvious.

Trandafir teaches a top membrane layer positioned above the layer of conductive ink ([0057]; Fig. 1-2, element 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert and Shank to where the overlay layer is configured to index to a curvature of the housing as taught by Trandafir in order to ensure that the device was properly protected from the environment as described by Trandafir. 
Regarding claim 9, the combination of Gilbert, Shank, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert further teaches the user press of an area of the top membrane layer above the conductive pad presses the conductive pad into contact with the layer of conductive ink, closing a circuit ([0033-0034]; Fig. 3, elements 24a-c).
Gilbert and Trandafir do not teach a layer of printed circuit film positioned beneath the layer of circuit conductive ink, wherein: the layer of printed circuit film is connected to a printed circuit board (PCB).
Shank further teaches a layer of printed circuit film positioned beneath the layer of circuit conductive ink ([0034]; Fig. 6, elements 64, 68), wherein: the layer of printed circuit film is connected to a printed circuit board (PCB) ([0034]; Fig. 6, element 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a layer of printed circuit film positioned beneath the layer of circuit conductive ink, wherein: the layer of printed circuit film is connected to a printed circuit board (PCB) as taught by R Shank in the system of Gilbert and Trandafir, since the claimed invention is merely a combination of old elements, and in the 
Regarding claim 10, the combination of Gilbert, Shank, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert and Shank do not teach a spacer layer positioned between the membrane top layer and the layer of conductive ink, wherein the spacer layer includes an opening aligned with the conductive pad, the opening configured to allow the conductive pad to make contact with the layer of conductive ink.
Trandafir further teaches a spacer layer positioned between the membrane top layer and the layer of conductive ink, wherein the spacer layer includes an opening aligned with the conductive pad, the opening configured to allow the conductive pad to make contact with the layer of conductive ink ([0074]; Fig. 1-2, elements 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert and Shank with a spacer layer positioned between the membrane top layer and the layer of conductive ink, wherein the spacer layer includes an opening aligned with the conductive pad, the opening configured to allow the conductive pad to make contact with the layer of conductive ink as taught by Trandafir in order to ensure that the contact pad would only be in contact with the conductive ink rather than any other portion of the device during use. 
Regarding claim 14, the combination of Gilbert, Shank, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert and Shank do not teach wherein the top membrane layer is configured to index with a curvature of a housing of the electrocautery device, housing the switch system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert and Shank to where the top membrane layer is configured to index with a curvature of a housing of the electrocautery device, housing the switch system as taught by Trandafir in order to ensure that the device was properly protected from the environment as described by Trandafir. 
Regarding claim 15, the combination of Gilbert, Shank, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert and Shank do not teach wherein the top membrane layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing.
Trandafir further teaches wherein the top membrane layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing ([0057]; Fig. 1-2, element 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert and Shank to where the top membrane layer is configured to create a watertight seal over a housing of the electrocautery device to prevent fluid from entering an interior of the housing as taught by Trandafir in order to ensure that the device was properly protected from the environment as described by Trandafir. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Shank (U.S. Patent Application Publication No. 20170072835), in view of Trandafir (U.S. Patent Application Publication No. 20030160669), and in further view of Serizawa (U.S. Patent Application Publication No. 20030029709).
Regarding claim 11, the combination of Gilbert, Shank, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert and Shank do not teach the spacer layer being between top and bottom layers of adhesive.
Trandafir further teaches the spacer layer being between top and bottom layers of adhesive ([0057]; Fig. 1-2, elements 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert and Shank with the spacer layer being between top and bottom layers of adhesive as taught by Trandafir in order to ensure that the spacer pad was secure in the assembly. 
Gilbert, Shank, and Trandafir do not teach wherein the spacer layer comprises a layer of polyethylene terephthalate (PET) between top and bottom layers of adhesive.
Serizawa, in an analogous switch device, teaches wherein the spacer layer comprises a layer of polyethylene terephthalate (PET) ([0160]; Fig. 1, element 23).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the spacer layer comprising a layer of PET of Serizawa for the spacer layer of Gilbert, Shank and Trandafir. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, the combination of Gilbert, Shank, Trandafir, and Serizawa teaches all the elements of the claimed invention as stated above.

Trandafir further teaches wherein the adhesive on the top and bottom of the spacer layer adheres to the top membrane layer ([0057]; Fig. 1-2, elements 4-7) and to the layer of circuit conductive ink ([0074]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the adhesive on the top and bottom of the spacer layer adheres to the top membrane layer as taught by Trandafir in the system of Gilbert, Shank, and Serizawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, the combination of Gilbert, Shank, Trandafir, and Serizawa teaches all the elements of the claimed invention as stated above.
Gilbert, Shank, and Serizawa do not teach wherein an area of the spacer layer that is positioned beneath the conductive pad is substantially free of adhesive.
Trandafir further teaches wherein an area of the spacer layer that is positioned beneath the conductive pad is substantially free of adhesive ([0074]; states that there is only adhesive on the bottom side of element 4 and not the top side).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where an area of the spacer layer that is positioned beneath the conductive pad is substantially free of adhesive as taught by Trandafir in the system of Gilbert, Shank, and Serizawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Shank (U.S. Patent Application Publication No. 20170072835) and in further view of Shukla (U.S. Patent Application Publication No. 20160071660).
Regarding claim 16, Gilbert teaches a membrane switch system for an electrocautery device (Abstract), comprising: a plurality of conductive pads ([0033-0034]; Fig. 3, elements 24a-c).
Gilbert does not teach a layer of circuit conductive ink; a layer of printed circuit film positioned beneath the layer of circuit conductive ink; a printed circuit board (PCB) electrically connected to the layer of printed circuit film.
Shank teaches a layer of circuit conductive ink ([0035]); a layer of printed circuit film positioned beneath the layer of circuit conductive ink ([0034]; Fig. 6, elements 64, 68); a printed circuit board (PCB) electrically connected to the layer of printed circuit film ([0034]; Fig. 6, element 66).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of circuit conductive ink; a layer of printed circuit film positioned beneath the layer of circuit conductive ink; a printed circuit board (PCB) electrically connected to the layer of printed circuit film of Shank for the conductive dome of Gilbert. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Gilbert and Shank do not teach a polyester membrane layer positioned above the layer of conductive ink.
Shukla, in an analogous switch device, teaches a polyester membrane layer positioned at the top of the device ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a polyester membrane layer positioned at the top of the device as taught by Shukla in the system of Gilbert 
Gilbert further teaches each respective conductive pad is spaced from the conductive dome when in a default, un-pressed position each respective conductive pad is positioned above a separate portion of the layer of printed circuit film and under a single instance of the polyester membrane ([0033-0034]; Fig. 3, elements 24a-c), each separate portion of the layer of printed circuit film associated with a different function of the electrocautery device ([0035]), conductive pads presses said conductive pad into contact with the layer of conductive ink, closing a circuit with the layer of printed circuit film and designated function of the electrocautery device ([0033-0034]; Fig. 3, elements 24a-c). 
The combination of Gilbert with the reference mentioned before (Shank and Shulka) allows for the proper positioning of the conductive pads between the membrane layer and the conductive ink, circuit film, and PCB.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Shank (U.S. Patent Application Publication No. 20170072835), in view of Shukla (U.S. Patent Application Publication No. 20160071660), and in further view of Trandafir (U.S. Patent Application Publication No. 20030160669).
Regarding claim 17, the combination of Gilbert, Shank, and Shukla teaches all the elements of the claimed invention as stated above.
Gilbert, Shank, and Shukla do not teach wherein the polyester membrane layer includes a shape indexed to a curved contour of a housing of the electrocautery device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert, Shank, and Shukla to where the polyester membrane layer includes a shape indexed to a curved contour of a housing of the electrocautery device as taught by Trandafir in order to ensure that the device was properly protected from the environment as described by Trandafir. 
Regarding claim 18, the combination of Gilbert, Shank, Shukla, and Trandafir teaches all the elements of the claimed invention as stated above.
Gilbert, Shank, and Shukla do not teach wherein the polyester membrane layer is configured to create a watertight seal over the components in the housing of the electrocautery device to prevent fluid from entering an interior of the housing.
Trandafir further teaches wherein the polyester membrane layer is configured to create a watertight seal over the components in the housing of the electrocautery device to prevent fluid from entering an interior of the housing ([0057]; Fig. 1-2, element 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbert, Shank, and Shukla to where the polyester membrane layer is configured to create a watertight seal over the components in the housing of the electrocautery device to prevent fluid from entering an interior of the housing as taught by Trandafir in order to ensure that the device was properly protected from the environment as described by Jones.
Regarding claim 19, the combination of Gilbert, Shank, and Shukla teaches all the elements of the claimed invention as stated above.

Trandafir further teaches a spacer layer positioned between the polyester membrane layer and the layer of conductive ink, wherein the spacer layer includes a respective opening aligned with respective conductive pads, the opening configured to allow the conductive pad to make contact with the layer of conductive ink ([0074]; Fig. 1-2, elements 4-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a spacer layer positioned between the polyester membrane layer and the layer of conductive ink, wherein the spacer layer includes a respective opening aligned with respective conductive pads, the opening configured to allow the conductive pad to make contact with the layer of conductive ink as taught by Trandafir in the system of Gilbert, Shank, and Shukla, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (U.S. Patent Application Publication No. 20110071520) in view of Shank (U.S. Patent Application Publication No. 20170072835), in view of Shukla (U.S. Patent Application Publication No. 20160071660), in view of Trandafir (U.S. Patent Application Publication No. 20030160669), and in further view of Serizawa (U.S. Patent Application Publication No. 20030029709).
Regarding claim 20, the combination of Gilbert, Shank, and Shukla teaches all the elements of the claimed invention as stated above.

Trandafir further teaches adhesive layers on the top and bottom layers of the spacer layer ([0057]; Fig. 1-2, elements 4-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adhesive layers on the top and bottom layers of the spacer layer as taught by Trandafir in the system of Gilbert, Shank, and Shukla, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gilbert, Shank, Shukla, and Trandafir do not teach wherein the spacer layer comprises a layer of polyethylene terephthalate (PET) between top and bottom layers of adhesive.
Serizawa teaches wherein the spacer layer comprises a layer of polyethylene terephthalate (PET) between top and bottom layers of adhesive ([0160]; Fig. 1, element 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include where the spacer layer comprises a layer of polyethylene terephthalate (PET) between top and bottom layers of adhesive as taught by Serizawa in the system of Gilbert, Shank, Shukla, and Trandafir, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/               Examiner, Art Unit 3794